UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7687


KENNETH C. HALL,

                Petitioner - Appellant,

          v.

MICHAEL L. CHAPMAN, Sheriff,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-01255-AJT-TRJ)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth C. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth C. Hall seeks to appeal the district court’s order

dismissing       his     28     U.S.C.    § 2254       (2012)    petition        without

prejudice      for    failure    to   exhaust     state     court     remedies.        The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.          28   U.S.C.     § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would      find     that    the

district       court’s      assessment    of    the    constitutional         claims    is

debatable      or     wrong.      Slack   v.     McDaniel,      529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Hall has not made the requisite showing.                     Accordingly, we deny

Hall’s motions for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                           We dispense

with oral argument because the facts and legal contentions are

                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3